office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b06 arroche postn-103900-11 third party communication none date of communication not applicable uilc 263a date date to alan h cooper general attorney los angeles group large business international from w thomas mcelroy jr senior technician reviewer branch income_tax accounting subject inclusion of a commitment fee in accumulated production_expenditures this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ----------------------------- commitment fee --------------------------------------------- --------------------------------------------------------------------------- property year year ----------------------------------------------- ------- -------------- postn-103900-11 issue is an amount incurred for a commitment fee for construction financing included in accumulated production_expenditures under sec_1_263a-11 conclusion the amount incurred for a commitment fee creates an asset the adjusted_basis of which is required to be included in accumulated production_expenditures under sec_1_263a-11 facts taxpayer was formed in year to design develop finance and construct property taxpayer entered into financing agreements with a lender to fund the construction_of_property in connection with the financing agreements taxpayer paid commitment fee to the lender on un-borrowed amounts in year a commitment fee is a charge paid for making funds available for a specified time period once taxpayer borrowed these amounts the commitment fee ceased to be paid taxpayer used all borrowed amounts to fund construction law and analysis under sec_263a taxpayers must capitalize their direct costs and a properly allocable share of their indirect_costs to property produced or property acquired for resale sec_1_263a-1 defines indirect_costs as all costs other than direct_material_costs and direct_labor_costs in the case of property produced or acquisition costs in the case of property acquired for resale indirect_costs are properly allocable to property produced or property acquired for resale when the costs directly benefit or are incurred by reason of the performance of production or resale activities under sec_1_263a-2 producers must capitalize direct and indirect_costs properly allocable to property produced under sec_263a without regard to whether those costs are incurred before during or after the production_period under sec_263a interest costs that are capitalized are those paid_or_incurred during the production_period and are allocable to property which has i a long_useful_life ii an estimated production_period exceeding years or iii an estimated production_period exceeding year and a cost exceeding dollar_figure in determining the amount of interest required to be capitalized with respect to any property interest on any indebtedness directly attributable to production_expenditures with respect to such property shall be assigned to such property and interest on any other indebtedness shall be assigned to such property to the extent that the taxpayer’s postn-103900-11 interest costs could have been reduced in production_expenditures not attributable to indebtedness directly attributable had not been incurred sec_263a provides that any interest on indebtedness allocable as determined under sec_263a to property used to produce property to which this subsection applies to the extent such interest is allocable as so determined to the produced property under sec_263a production_expenditures means the costs whether or not incurred during the production_period required to be capitalized under sec_263a with respect to the property interest is capitalized using the avoided_cost_method described in sec_1_263a-9 under this method any interest that the taxpayer theoretically would have avoided if accumulated production_expenditures had been used to repay or reduce the taxpayer’s outstanding debt must be capitalized for each unit of designated property the avoided_cost_method requires the capitalization of the traced_debt amount and the excess expenditure amount traced_debt is the outstanding eligible_debt that is allocated to accumulated production_expenditures with respect to the unit of designated property under the rules of sec_1_163-8t if there are accumulated production_expenditures in excess of traced_debt with respect to a unit of designated property on any measurement date the taxpayer must for the computation period that includes the measurement date capitalize with respect to the unit the excess expenditure amount the preamble to the proposed_regulations under sec_263a states that the avoided_cost_method assumes that debt and the corresponding interest is used to finance production_expenditures before any other funds that may be available are used to finance those production_expenditures capitalization of interest fed reg proposed date under sec_1_263a-11 accumulated production_expenditures generally means the cumulative amount of direct and indirect_costs described in sec_263a that are required to be capitalized with respect to the unit_of_property including interest capitalized in prior computation periods plus the adjusted bases of any assets described in sec_1_263a-11 that are used to produce the unit_of_property during the period of their use in general costs are taken into account in the computation of accumulated production_expenditures at the time and to the extent they would otherwise be taken into account under the taxpayer’s method_of_accounting eg after applying the requirements of sec_461 including the economic_performance requirement of sec_461 costs that have been incurred and capitalized with respect to a unit_of_property prior to the beginning of the production_period are taken into account as accumulated production_expenditures beginning on the date on which the production_period of the property begins postn-103900-11 under sec_1_263a-11 accumulated production_expenditures include the adjusted bases or portion thereof of any equipment facilities or other similar assets used in a reasonably proximate manner for the production of a unit of designated property during any measurement_period in which the asset is so used examples of assets used in a reasonably proximate manner include machinery and equipment used directly or indirectly in the production process such as assembly -line structures cranes bulldozers and buildings a taxpayer apportions the adjusted_basis of an asset used in the production of more than one unit of designated property in a measurement_period among such units of designated property using reasonable criteria corresponding to the use of the asset such as machine hours mileage or units of production if an asset used in a reasonably proximate manner for the production of a unit of designated property is temporarily idle within meaning of sec_1_263a-1 for an entire measurement_period the adjusted_basis of the asset is excluded from the accumulated production_expenditures for the unit during that measurement_period notwithstanding this paragraph d the portion of the depreciation allowance for equipment facilities or any other asset that is capitalized with respect to a unit of designated property in accordance with sec_1_263a-1 is included in accumulated production_expenditures without regard to the extent of use under this paragraph d ie without regard to whether the asset is used in a reasonably proximate manner for production of the unit of designated property sec_1_263a-11 provides that the adjusted bases of equipment facilities or other assets that are not used in a reasonably proximate manner to produce a unit_of_property are not included in the computation of accumulated production_expenditures for example the adjusted bases of equipment and facilities including buildings and other structures used in service departments performing administrative purchasing personnel legal accounting or similar functions are excluded from the computation of accumulated production_expenditures revrul_81_160 1981_1_cb_312 states that a loan commitment fee in the nature of a standby charge is an expenditure that results in the acquisition of a property right that is the right to the use of money loan commitment_fees are required to be amortized over the term of the loan id the bluebook to the tax_reform_act_of_1986 states that the purpose of the avoided cost rules is so that any interest_expense that the taxpayer would have avoided if production_expenditures had been used to repay debt of the taxpayer is treated as allocable to production of property staff of the joint_committee on taxation 99th cong general explanation of the tax_reform_act_of_1986 comm print furthermore t he term ’production expenditures’ means the cumulative production_costs required to be capitalized where an asset is used in the production of property interest on the entire cost of that asset must be capitalized as part of the production_costs of that property whether or not the entire cost of the asset previously has been reflected in the property account id pincite postn-103900-11 taken together the purpose of including an asset’s adjusted_basis in accumulated production_expenditures is so that the interest theoretically incurred on that asset had it been purchased with debt is included in the interest capitalization computation for practical purposes if the taxpayer has little non-traced debt then it is not avoiding interest on accumulated production_expenditures and assets related to production in this case commitment fee is similar to the assets described in sec_1_263a-11 that section states that the adjusted bases of any equipment facilities or other similar assets used in a reasonably proximate manner for the production of a unit of designated property is included in accumulated production_expenditures this section goes on to state that examples of assets used in a reasonably proximate manner include machinery and equipment used directly or indirectly in the production process such as assembly-line structures cranes bulldozers and buildings therefore it must first be determined if the asset is used to produce the unit of designated property for purposes of sec_263a produce includes the following construct build install manufacture develop improve create raise or grow sec_1_263a-2 a cost to produce a unit_of_property can be either a direct_cost or an indirect_cost sec_1_263a-1 indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities sec_1_263a-1 producers are required to capitalize direct and indirect_costs properly allocable to property produced even though production has not begun sec_1_263a-2 the regulations provide a non-exhaustive list of indirect_costs that are required to be capitalized in sec_1_263a-1 additionally in 104_tc_207 the tax_court held that meeting with government officials obtaining building permits and zoning variances negotiating permit fees performing engineering and feasibility studies drafting architectural plans and appealing development conditions constituted production activities and costs additionally the service recently proposed_regulations for the treatment of sales-based royalties under sec_263a sales-based royalties and vendor allowances fed reg proposed date the preamble to the proposed_regulations describes royalties as the costs associated with the right to use intellectual_property such as copyrighted works or patented inventions the preamble states that i f the use of those rights directly benefits or is incurred by reason of production activities then the cost to secure those rights do as well id pincite1 here commitment fee was incurred before production began for the purpose of maintaining access to funds to continue construction activities the asset created by commitment fee is therefore similar to the indirect_costs required to be capitalized in that it directly benefits or was incurred by reason of the performance of production activities the right secured_by the asset access to funds directly benefits the postn-103900-11 construction activities and therefore the asset is used to produce a unit of designated property next commitment fee must be used in a reasonably proximate manner to the production of designated property commitment fee is paid to ensure access to funds at agreed upon terms for the sole purpose of continuing production if the commitment fee is not paid taxpayer may be unable to access credit markets or find credit terms too unfavorable to continue producing the designated property therefore commitment fee is used in a reasonably proximate manner to the production of property because it is incurred solely for the purpose of the production of designated property and to allow production to continue by maintaining access to credit sec_1_263a-11 describes equipment facilities and other assets that are not used in a reasonably proximate manner to produce a unit of designated property examples of these assets include buildings and other structures used in service departments performing administrative purchasing personnel legal accounting or similar functions sec_1_263a-1 defines service departments as administrative service or support departments that incur service_costs the facts and circumstances of the taxpayer’s activities and business organization control whether a department is a service_department service_costs are a type of indirect_cost that can be identified specifically with a service_department or function that directly benefit or are incurred by reason of a service_department or function in general service_costs that are incurred in the production of designated property will be included in accumulated production_expenditures if they are capitalized under sec_263a sec_1_263a-11 only states that the adjusted bases of buildings and other structures that house service departments are not included in accumulated production_expenditures these assets are not used in a reasonably proximate manner to the production of designated property the asset created by commitment fee is intangible while the assets described in sec_1_263a-11 are tangible whether included or excluded from accumulated production_expenditures this does not mean commitment fee is not an other similar asset in order to produce the designated property taxpayer incurred commitment fee creating an asset that is amortized over the life of the loan similarly a taxpayer may purchase a bulldozer to produce designated property both a commitment fee and a bulldozer are assets that are used in a reasonably proximate manner to produce a unit of designated property a building that houses a taxpayer’s service departments is not used in the same manner as the bulldozer or a commitment fee with respect to the production of a unit of designated property the principles of the avoided_cost_method require the capitalization of interest that could theoretically be avoided if the taxpayer used its capital to reduce debt rather than produce property the amounts incurred for commitment fee could have been used to reduce taxpayer’s debt rather it was used in a reasonably proximate manner to the postn-103900-11 production of designated property similarly a taxpayer could choose to rent a bulldozer and incur a capitalizable cost under sec_263a rather than purchase a bulldozer and include the cost in accumulated productions expenditures and only depreciation for purposes of sec_263a here taxpayer incurred commitment fee for the purpose of ensuring access to funds to produce the unit of designated property this created an asset for taxpayer this asset is used in a reasonably proximate manner to the production of the unit of designated property therefore the adjusted_basis of this asset ie the amount of commitment fee must be included in taxpayer’s accumulated production_expenditures under sec_1_263a-11 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
